Title: From Thomas Jefferson to Albert Gallatin, 13 February 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Feb. 13. 08.
                  
                  I send you mr Brown’s papers respecting the public property in N. Orleans. I see nothing in them which is proper to lay before Congress until the Commrs. shall have decided in whom the property is. when we shall have a list of what is really ours Congress may be applied to to say what shall be done with it. after giving to the city what may be proper, and appropriating to their proper uses the buildings Etc we should wish to occupy, I should think it best to lease the residue on ground rents which may keep our buildings, levees, Etc in perpetual repair. the ground rents to be one twentieth or 1/25 of the value, to be revalued every 20. years. have you Governor Claiborne’s statement of this property, which I inclosed to mr Madison for circulation?
                  I suppose we need not move in the Batture until the agent comes on. Affectionate salutations.
               